DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The instant claim requires a membrane that is “- permeable to the molecule of hydrogen peroxide, - impermeable to water, - permeable to ions.”
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;

(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO’s determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands, the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The court held that the specification was enabling with respect to the claims at issue and found that "there was considerable direction and guidance" in the specification; there was "a high level of skill in the art at the time the application was filed;" and "all of the methods needed to practice the invention were well known." 858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to the enablement issue, the court concluded that "it would not require undue experimentation to obtain antibodies needed to practice the claimed invention." Id., 8 USPQ2d at 1407.
It is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others. The examiner’s analysis must consider all the evidence related to each of these factors, and any conclusion of nonenablement must be based on the evidence as a whole. 858 F.2d at 737, 740, 8 USPQ2d at 1404, 1407.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion reached by weighing all the above noted factual considerations. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404. These factual considerations are discussed more fully in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of 
In concerning “(C) The state of the prior art;” Examiner is not aware of any such membrane having the above characteristics.  Nolan (US 4488951 A) discloses a membrane that can transport hydrogen peroxide, but also transports water (col. 3, lines 36-52).  In concerning “(G) The existence of working examples;” the specification does not provide any working examples.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15, 17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boukari (US 20160032463 A1).
In regards to claim(s) 1, Boukari discloses the instantly claimed method of managing fluids to operate a vehicle by anodic oxidation of hydrogen peroxide (P) solution to produce oxygen, water and hydrogen cations by subjecting the solution to an electric current produced by an electrical power source (claim 1).  A vehicle is a type of mobile installation.
In regards to claim(s) 2-12, Boukari discloses the instantly claimed methods (claims 2-11).
In regards to claim(s) 13, Bourkari discloses providing the hydrogen peroxide (P) solution in a concentration of 10-70% (claim 11), which is considered to be a step of pre-concentrating, providing a concentrated P solution.
In regards to claim(s) 14, Boukari discloses the instantly claimed device for implementing claim 1 comprising an oxidation cell with a power supply, an anode wherein oxidation takes place, a cathode separated by a cationic membrane (claim 12).
In regards to claim(s) 15, Boukari discloses the anode comprising the instantly claimed layers (claim 13).
In regards to claim(s) 17, Boukari discloses a stainless steel tank (para 31).

In regards to claim(s) 20, Boukari discloses a hydrogen tank (para 86).
Claims 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuyama (US 20070154748 A1) as submitted on Applicant's Information Disclosure Statement on 25 March 2019.
In regards to claim(s) 1, Okuyama discloses a method of managing fluid in a vehicle (para 3 and 391) comprising anodic oxidation of hydrogen peroxide electrolytically (para 20 and 25; power applied and the anode is in contact with H2O2).  While Okuyama does not explicitly disclose the products, such a method would necessarily produce oxygen, water and hydrogen cations.
In regards to claim(s) 2, Okuyama discloses using a proton conducting solid electrolyte membrane (para 55) and thus the hydrogen produced at the cathode comes from cations from the anode passing through the membrane (para 20 and 25).
In regards to claim(s) 3, Okuyama discloses filling/supplying a cell with H2O2 (para 217; a cell is a tank).
In regards to claim(s) 4, Okuyama discloses storing hydrogen produced (para 391).
In regards to claim(s) 6, as discussed in claim 1 above, Okuyama necessarily produces oxygen, water and hydrogen cations.  Necessarily, oxygen separates from the feed liquid solution as a gas and this separation meets the instantly claimed “treating.”
Claim(s) 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LaConti (US 20020144898 A1) as submitted on Applicant's Information Disclosure Statement on 25 March 2019.
In regards to claim(s) 13, LaConti discloses a device comprising an oxidation cell with a source of power (abstract; electrochemical cell with electrolysis, power is applying during electrolysis, see Fig. 9), the term oxidation being interpreted as being able to perform oxidation at the anode when power is applied.  LaConti discloses an anode and a cathode separated by a proton exchange membrane, only allowing protons to pass (abstract).  LaConti discloses hydrogen generated at the cathode (para 32).  In regards to the method limitations (see claim 1, method of managing fluids, anodic oxidation of a solution of hydrogen peroxide stabilized with a metal sequestering agent for the purpose of producing oxygen, water and hydrogen cations by electric power), the method limitations are an intended use of the device and do not structurally distinguish the instant claims over the prior art.  See MPEP 2114.  For instance, 2O into the cell and thus is capable of inputting a solution of hydrogen peroxide stabilized with a metal sequestering agent.
In regards to claim(s) 14, LaConti discloses a multi-layer anode screen coated with Pt (para 41) and connected to the power supply (screens 31 and 33 together serve to conduct electricity from anode to cathode, para 34), in addition to an anode layer.  As stated above in claim 13, the electrolyzer necessarily has a power supply.  LaConti’s multi-layer anode screen is the first and second porous layers, as a screen is porous to liquid. In addition, Pt is a catalyst that can produce (electrochemical reaction surface) and capture (electrical connector/collector) anodic oxidation electrons.  LaConti’s anode layer (19; para 31, Fig. 1) is a non-porous electrical conductor, and is electrically insulated by cell frames (35, Fig. 1, para 33) and also does not allow electrons to pass through the protonic membrane (17; Fig. 1).  LaConti’s anode (19) contacts the face of first layer of multi-layer anode screen and a solution.  The limitation “in contact with the hydrogen peroxide” is an intended use of the device and do not structurally distinguish the instant claims over the prior art.  See MPEP 2114.
Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brand (US 5384208 A).
In regards to claim(s) 16, Brand discloses a device comprising a tank (a cell for electrolyzer, corresponding to the tank; claim 1) compartmented by a deformable wall (elastically deformable spacer arrangements; claim 1) into at least two volumes (see Fig. 1, a volume closer to an electrode and a volume closer to bipolar cell partition; claim 1; Fig. 1; col. 3, line 47 to col. 4, line 7).  While Brand discloses the tank as being arranged left to right, the cell can be operated in any orientation and thus meets the limitation of a top volume and a bottom volume.  In regards to the limitations of “the lower volume receiving a solution of hydrogen peroxide, with upper volume receiving the water produced by the anodic oxidation operation,” and the method limitations (see claim 1, method of managing fluids, anodic oxidation of a solution of hydrogen peroxide for the purpose of producing oxygen, water and hydrogen cations by electric power), the method limitations are an intended use of the device and do not structurally distinguish the instant claims over the prior art.  See MPEP 2114.  For instance, Brand discloses flow directions in the cell (col. 5, lines 14-20) and therefore necessarily must be capable of inputting of .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama in view of Rusek (US 6255009 B1) and in further view of Sata (US 20110065016 A1), both as submitted on Applicant's Information Disclosure Statement on 25 March 2019.
In regards to claim(s) 5, Okuyama discloses the step of using hydrogen fuel to power a fuel cell (para 391) which would necessarily produce electricity and water, however, Okuyama does not disclose the fuel cell also takes hydrogen peroxide to be reduced.
Rusek pertains to releasing energy (via fuel cells) to power vehicles, spacecraft and/or aircraft (abstract; Fig. 2) and therefore is in the same field of endeavor as Okuyama. Rusek discloses using hydrogen peroxide in a fuel cell (Fig. 2; col. 6, line 60 to col. 7, line 4).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the method of Okuyama with Rusek’s fuel cell usage because such allow use for providing energy in vehicles (Rusek, col. 3, lines 14-39).
Okuyama in view of Rusek does not disclose that the fuel cell using hydrogen peroxide also uses hydrogen.
Saka pertains to fuel cells (para 2) and therefore is in the same field of endeavor as Okuyama and Rusek.  Saka discloses a fuel cell can use both hydrogen and hydrogen peroxide (para 2).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the method of Okuyama in view of Rusek with Saka’s oxidant/reductant combination because such is taught in the art; such a modification would provide predictable result since all of Okuyama, Rusek and Saka all pertain to fuel cells.  See MPEP 2141 III (A).
s 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama in view of Storey (US 20100032221 A1) as submitted on Applicant's Information Disclosure Statement on 25 March 2019.
In regards to claim(s) 7 and 11, Okuyama does not disclose remineralizing the water produced or the solution of hydrogen peroxide.
Storey pertains to electrolyzers producing hydrogen (abstract) and therefore is in the same field of endeavor as Okuyama.  Storey discloses adding electrolytes to water/distilled water (para 31).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the method of Okuyama with Storey’s adding of electrolytes to any solution because Storey teaches such allows for raising the electrical conductivity of the solution (Storey, para 31).
Claims 8, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama in view of Rusek.
In regards to claim(s) 8, Okuyama does not disclose neutralizing hydrogen peroxide.
Rusek discloses neutralizing hydrogen peroxide (Fig. 2; catalytic decomposition chamber).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the method of Okuyama with Rusek’s neutralizing because Rusek teaches such allows for providing superheated steam to power systems (Rusek, col. 5, lines 30-42).
In regards to claim(s) 10, Okuyama discloses using electric energy from outside (para 334), but does not disclose that it is from an aircraft during take-off or flight.
Rusek discloses an electrolytic cell uses dc power (col. 4, lines 23-41).  Rusek discloses the system is applicable to aircraft (col. 3, lines 14-19).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the method of Okuyama with Rusek’s use on an aircraft because Rusek teaches it is applicable on all sorts of vehicles (Rusek, col. 1, lines 23-30).  Furthermore, Rusek discloses operation during vehicle movement (col. 3, lines 14-19) and thus would include take-off and flight of an aircraft.
In regards to claim(s) 12, Okuyama does not disclose a hydrogen peroxide concentration of 10-70%.
.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama in view of Rusek and in further view of Andreescu (US 20120315659 A1) as submitted on Applicant's Information Disclosure Statement on 25 March 2019.
In regards to claim(s) 9, Okuyama does not disclose filling a drinking water tank with hydrogen peroxide.
Rusek pertains to releasing energy (via fuel cells) to power vehicles, spacecraft and/or aircraft (abstract; Fig. 2) and therefore is in the same field of endeavor as Okuyama. Rusek discloses a potable water tanks on a vehicle (Fig. 2).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the method of Okuyama with Rusek’s drinking water tank because such would provide supplies on a vehicle (Rusek, col. 1, lines 40-50).
Andreescu pertains to hydrogen peroxide (para 5) and therefore is in the same field of endeavor as Okuyama and Rusek.  Andreescu discloses adding hydrogen peroxide to drinking water tanks (para 5).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the method of Okuyama in view of Rusek with Andreescu’s addition of hydrogen peroxide because such provides water treatment effective in elimination of bacteria and moulds (Andreescu, para 5).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15, 17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,240,241. Although the claims at issue are not identical, they are not patentably distinct from each other because a vehicle is a specific form of a mobile installation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760.  The examiner can normally be reached on M-F 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794